           Case 5:20-cv-02664-JFL Document 55 Filed 09/15/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

ROSITA RITA BAILEY                        :
INDIVIDUALLY AND ON BEHALF OF HER         :
MINOR SON, JAWUANE JOHNSON, and           :
MEKHI BURKETT,                            :
                      Plaintiffs,         :
                                          :
            v.                            :               No. 5:20-cv-02664
                                          :
AARON REED, MICHAEL SLIVKA,               :
KENNETH STEPHENS, TIMOTHY DUGAN,          :
BRIAN CUTH, JEFFREY APGAR, and            :
MATTHEW RESZEK,                           :
                        Defendants.       :
__________________________________________

                                         ORDER
      AND NOW, this 15th day of September, 2021, for the reasons set forth in the Opinion of
this date, IT IS HEREBY ORDERED THAT:
      1.      Plaintiffs Bailey and Johnson’s claims in the Amended Complaint, ECF No. 6, are
              DISMISSED, without prejudice, for their failure to prosecute their claims.
      2.      The Clerk of the Court is directed to TERMINATE Rosita Rita Bailey,
              individually and on behalf of her minor son, Jawuane Johnson, only, as parties to
              this action.
                                                    BY THE COURT:


                                                   /s/ Joseph F. Leeson, Jr.______________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                              1
                                           091521
